UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )
                                    )               Criminal No. 95-0088 -(02) (PLF)
PERCY BARRON,                       )
                                    )
            Defendant.              )
____________________________________)


                          MEMORANDUM OPINION AND ORDER

               On July 22, 2020, this Court denied Percy Barron’s motion for compassionate

release because Mr. Barron failed to exhaust his administrative remedies and “while Mr. Barron

has already served a lengthy term of twenty-six years imprisonment, his original sentence was

substantially longer, at 210 years imprisonment.” Memorandum Opinion and Order [Dkt.

No. 547] at 3. The Court further noted it was inclined “to recommend to the BOP that Mr.

Barron be transferred to FMC Lexington because of his underlying medical conditions which

make him more susceptible to COVID-19.” Id. The Court ordered that “Mr. Barron and his

counsel review the current state of infections at USP McCreary and surrounding Federal Medical

Centers and advise the Court via supplemental filing whether Mr. Barron still requests a

recommendation for transfer and to which medical center.” Id. at 4.

               On July 31, 2020, counsel for Mr. Barron filed a supplement stating that “Mr.

Barron and counsel have discussed the matter and the state of infections at respective medical

centers” and “Mr. Barron has indicated he would like to be transferred to Springfield MCFP in

Springfield, Missouri.” Supplement [Dkt. No. 549] at 1-2. For the foregoing reasons, it is

hereby
              RECOMMENDED to the Bureau of Prisons that Mr. Barron be transferred to

Springfield MCFP in Springfield, Missouri.

              SO ORDERED.

                                                  /s/
                                                 PAUL L. FRIEDMAN
                                                 United States District Judge

DATE: August 5, 2020




                                             2